Title: Enclosure: Candidates for Army Appointments from New York, [21 August 1798]
From: Hamilton, Alexander
To: McHenry, James




Subalterns


1
Nathaniel PauldingWest Chester
would prefer Artillery




Mr. Hale refers to me speaks hyhly
A





probably a good Lieutantnt AH



2
John Treat Irving
would prefer Artillery
B



Mr. Hale



3
Timothy ShalorAlbany County



H Glen
}
fit for an appointment


D Brooks


van Allen


Cochran



Unworthy AH



J V Renss—has been confidential clerk & desires employt.




J Robinson knows him & from his abilities will give satisfaction



5
Cornelius C Van AllenCity of NY
formerly attached to French but now renounces




recommended by Delegate of NY
B



politics not good otherwise of fair character—expedient to make him lieutenant AH




Cortlandt




10



Garret Hallenback
}


  Nicholus HiltonAlbany



Judge Taylor reputed to be a sober clever fellow well lookg would make a good off
Ensign


11




Hilton of good reputation





sons of Mechanics probably tolerable Ensigns AH

    


16
Volckert Douw Jun
van Vechten
good Ensign AH


17
Samuel B BerrySaratoga24 years
van Vechten
Good EnsignAH


21
William Elseworthof City of NY
H Wyncoop (his uncle) recommends him



22
Zenas Washboneprobably Otsego County
Jacob Morris—useful recruiting officer



27
Francis DrakeWest Chesterbred to the lawLetter well enough
P.Van Cortlandt recommends him




probably good Ensign   AH




perhaps Lt   AH




prefers artillery



29
Walter B VroomanSchenectadyAlbany C
Tenbroeck activity make & Lush appearance fit him Glen for appoint
will take an Ensign



Doctor Stringer handsome well built fellow



30
Thomas W WilliamOntarioLetter well enough
Sedgwick—has heared a good character of his Uncle which he believes



37
Richard L Walkerunworthy & a Jacobin—AH
recon by E Livingston
bad company



Wortman good moral character





J Nicholson—deserving officer



35
John Shipboyprobably ColumbiaUnworthy—AH 
Lt of Artillery




Marines




E Gilbert—well calculated for such a place




J Van Renss—worthy



36
Richard BaldwinCity of New YorkGood Ensign AH
any officeJ WilliamsCochranvan Allen



39
John H CarrN York
Letter good hand writing & otherwise well
probably good Ensign AH



young man
A Giles—good character no doubt he will make a good officer




Wm Armstrong—few men better qualified Lt in Cavalry


40
Samuel HoffmanColumbia



E Livingston
}
prably good Ensign AH


Ph L Hoffman

    




42
Joseph C CooperN York19 years oldStudy of law
LieutenancyCooper—BrotherW North of good character & abilities active & GentlemanlikeCochran—




44
Andrew Van WoortAlbany
E Benson unexceptionable character




23 years old
J Law





good Ensign perhapt Lieut. AH.



45
Alexander McComb Junr.
letter well written




N York
J. Laurance sprightly young man




17 years oldgood Ensign AH
J Morton few young men better qualified for Ensigncy spirited & deserving



48
Wm. B. PetersNiagara24 years old



Rivardi
}
Letters to Secy at War not produced


Bruff

    





Connecticut man for 2 years past British Lt. resigned
Lieutenancy in artillery or in infantry or horse



56
R B BattN York
Prior came from Ireland several years since—honest industrious & worthy man





Employers speak well of him



57
William WinstanlyN YorkAn Englishman 10 years resident
Lively



59
Henry W. LudlowN York
good family education & character





good Lieut.   AH




61
George T Harrison





N Yorkyoung man probably 19
good Lieut   AH



65
James GriffithsN York
a pretty good young man



66
Frederick N Hudson





Columbia now N Yorknow an Atty at law
good Lt   AH



68
Volckert P van Rensselaer



first Lt.
}


second Lt.

    

good Lt



Jeremiah H Van Rensselaer
good Ensign AH


74
James Smith
Capt or Lieut




N YorkAtty at law
Colonel Smith his brother for Capt or Lieut



79
John KnollRensselaer
Nath Ogden Active smart man in prime of life



80
Peter van AntwerpCoyemans
Nath D Ogden young man of sufficient ability for subaltern




about 20 & a military penchant



McCarty Bryan von Antwerp North
}
pledge themselves for him






Lieutenants


81
Thomas KellyOtsegoservice of his Country last war
offers his service as he says on disinterested ground



83
Alsop HuntTroy   Rensselaer County
Richard B Morris—recommendsGeneral Hughes Young Gentleman of respectable character & familyValentine Morris



85
Thomas Wooster
wishes to serve his Country once more



87
John TerrilN Yorkwrites a good hand
Lt of ArtilleryJ Morton—fair character talents for drawing & infantry
deserving will accept Lty in infantry AH




Lt



92
Barent J GoesKinderhook
well qualified to fill with honor to the UStates his father said




Columbia



General Schuyler
}
respectable


P Silvester &c






93
Arent S De PeysterCity of New York
Low recommended him



94
John Bentley
School Master in Stephen Town




Stephen Town Rensselar County
Van Allen




served three years as Corporal in a Western Regiment & with reputation




94
William Torry




102
John DuerN York16 or 17




103
William Monetonsergeant Major last war
General Schuyler promoted him to the command of an armed Vessel afterwards, Capt in Warners Regt. till 1782.




105
Ehanar W WheelerDutchess 34
Samuel Cooper Young Genztleman of Liberal Education abilities & address








S A Barker army
}
Unfortunate business but of irreproachable Charm






106
Thomas ThompsonOrange County23 years a lawyer
Thomas Cooper good family unexceptionable charactergood Cornet or Ensign AH



107
John C CooperDutchess20 yearsStudent of Physic
T Cooper Young Gentleman of good Character distant relationprobably good Ensign AH



108
Obed GridleyColumbia soldier
* men of good moral characterTenbroeck acquainted with Tactics



109
Jesse MathewsColumbiaorderly sergeans
do  do  do



110



George Shepherd
}


Jacob C Ten Eyck*


John Willard


George McKinstry


Jacob Mancius*


Gershon NorthNew York 24



* Mantius & Ten Eyck probably good Ensigns AH



111




112




113
Recommended General for Lts



114




118




119
Jonathan Thorn*Schenectady Albany
Witmore Clergyman recommends








Col North
}
Thorns appearance in his favour Young








North his nephew





Joseph C Yates respectable parentageauthority Glen




123
Paul Stickney Herkimer



Myers
}
highly recommended to himbelieves they are men of IntegrityGovernor Jay—nothing


Myers


Myers


Myers






124
Daniel Stevens Herkimer



125
Daniel Potter Herkimer



126
Jeremiah Sherwood Herkimer



Captains


127
Rensselaer SchuylerSaratoga26 years oldnow Cornet & Lieutenant
Governor Jay   fond of CavalryG Schuyler



131
Jeremiah Landon
probably good Capt  AH



135
Frederick A De ZengAlbany
respectable Capt  AH



136
Warren DelanceyCap West Chester
probably good Capt AHformerly British Lt  AH



143
Andrew Whiteserved last war
worthy of a Captaincy  AH



Lts


149
William Yates



Henry Glen
}
recommended him strongly as Lt of Artillery


Laurance


Gilbert







LoudonNY
recomd. by J Morton



Capt



William Moulton 4Rensslaer CountyFormerly subaltern & Capt



Glen
}
no personal acquaintance but from respectability of Wendell doubt not his fitness


Brooks


van Allen


Cochran



unworthyAH



Capt
Col Wendell—officer in new leviesLt Gov Rensselaer vaguelyMoses Vail served his Country well & is a deserving character



6
Gerret J StaatsAlbanyLt. last Revolutionary War



Delegation of New York
}
Bore the reputation of a good Officer deserving of a Captaincy



unworthy AH



47 or 48    ☞strong hale & activeMajor of Militia
J V Rensselaer—resigned in 80 now reduced to a low ebb his character unimpeached—served with reputation





Lt Gov van Rensselaer—Reputation & experience will insure him an appointment





A van Vechten—Reputation of a good officer in C. Army



7
Ephran Hunt
No recommendation appears
unworthy AH



Albanyin H Jacksons Regt Officer in late War now Brigade Major
North is referred to he says hes now sergeant at Arms in which Capacity he will do best



9
G W KirklandHerkeman County



G Jayv Horne
}
speaks favourably but bankrupt excellent parade officer faculty of conciliating




North & Brees
}

 

probably good Captain AH A




M Meyer—zealous excellent disciplinarian found of Military employ





North better for military life than any other





J Platt—military genius—head & heart fitted for soldier





B Walker—thinks he will make an active enterprising Officer



82
John BleekerAlbanySee No. 9 letter
Lt Govr. man of property & good fellow personally acquainted & recommendpretty well as Capt   AH
B


12
Wilhelmus RickmanLt in late War
Jacob Cuylerwill accept a Lieutenacy fair & honorable serviceWendell—behaved as an Officer & Gentl
unworthy AH


13
Prosper Brownhis own letter very well
will probably accept an Ensigncymyself—of good appearance & probably would make a good Officer
good Subaltern EnsignA




written under signature of C Grindeson








Gordon
}
speak well


Schoonoven


N Chipman







Christopher Backus City of NY
S Jones Jun well calculated for captaincy





C Backus fœderal & Gentlemanlike Brother in law of G Trumballprobably good Lieutenant   AH
B


23
John McDougall LauranceCity of N YorkLawyer
son of Judge Laurance good Lieutenant AH
B for Capt A Lt   AH


24
Robert Heaton JunWest Chester County
Judge Laurance   sensible well informed Young Gentleman—thinks he will do wellprobably good Captain   AH
B


28.
William ScudderN York49 Years
General Cortlandt—esteemed him a good Officer last War
XAH


Captains


32
William CoxeCity of N York



North
}
tolerably well


Cochran



Lieutenant



Practice of lawnow Captain of Mili
D McCormick   augurs well of his military capacity of good character & abilities
AAH




J Morton good moral character & would make a good Officer



33
A A RutgersNew York



Wm Cochran
}
prefer Cavalry Judge Laurance thinks he would make an active & useful Officer


Livingston


J Laurance



unworthy AH




G & Kemble—son in law of Hugh Gane





Cochran





E Livingston




34
Harmanus P SchuylerAlbany28 about 30 yearsnow Capt of a Company of MilitiaWebster—classical education



G Jay—believes he will make a good
}
probably good Captain AHA


Ab. Van Vechten—brother in law—will acquit himself well





Hale
}


Schuyler





S V Rensselaer—good morals & education—will engage for him


Mathematician & Draftsman van Ingen
  






Hale correct surveyor—faithful Clerk in the Bank



38
Fitch Hall
no office




Col
Otis &c from personal knowlege say he will make an active able & brave Officer probably respectable Captain AH
B


41
Adrian KissamN York
Hoffman Atty   good family education & character
probably good



35Atty at law
G Clarkson—probably enterprising & good Officer
Capt AH




G Jay—fit for the officer
A


17
John WhiteLansingburghnow sergeant
Captaincy in corps of ArtilleryKeating—well worthy of it AH
X


49
Rowland Cottonprobably Cherry Valley38 years



J White man of handsome talents character
}
AH


North says white is a man of respectability
Qr

   




served last war with reputationhas had a Captains Commission





51
Moses FosterTroy Rensselaer
G Jay Recommendations merit confidence Gentlemanlike appearance character well deserving of Captaincy now Captain of Militia—ambition
B CaptA Lt




Dole & others





van Allen supprs



52
Abraham LivingstonAlbanyCapt in Revolutionary War   Qr
G Jay—does not know his characterhis uncle Tenbroeck speaks well of himLt Gov Renselaer generally
X




E Gilbert character age & activity—fit
AH


53
Jeremiah Haxton





35 years
same—Capt of Cavalry



54
Isaac J van Vleck*25 yearsKinderhook
van Allen—good family fairVan Vleck character activity & educationHaxton fair character
C


55
John W Patterson





His family Columbiaabout 22Student of law
probably good Captain AH
B


60
Caleb BrewsterCapt of Artillery late war
applies for Captaincy of Artillery



64
Casimer S H GoerckCity of N York
provisional army asks for Capt of Engineers in service of Prince of Hesse last war as Lt of Artillery





now City of surveyor served



68
Philip Church
recommended by AH
A


71
Micah HartSuffolk Countywas Capt in armynow Cap of Militia & Magistrate
Silas Wood—merely describes him
X


72
Moses Blakely





Suffolk Countynow Capt of Milia
No recommendation refers to J Morton
X


  




73
Justus B SmithOtsego orOntario
Col Smith brother recomhardy enterprising Gent
B


75
Robert Heaton
writes a good hand & well




West Chester
speaks of Judge Laurance
B



Atty at law
Col Smith—Young Gentleman of liberal education & good character
Lt


78
Stephen HaynesCoeyman Columbia or Rensselaer
Nathaniel D Ogden firm friends active smart men in prime of life
C


97
Abraham FowlerN York
General Hughes will do justice to any Company appt




native of West Chester County
Col Smith—prudent sensible Gentleman who enjoys the esteem of his acquaintance will acquit himself well
C


101
Thomas Trusdale








If William Moulton unworthy AH
}


103
William Monetonsergeant Major



General Schuyler Sergeant Major promoted him to the command of an armed Vessel afterwards Capt in Warners Regt
X


104
Osborn ParsonsScipio Onondaga Countyserved last war



Phelps
}
Members of Assembly


Richardson*
man of probity & strict morality & worthy of Capts Commission


Payne
* Gentlemanly behaviour



C


117
Gouverneur OgdenCity of New York
Abijah Hammond   Young Gentleman of good education & correct principles Lt
A



120
William CummingsHerkimer4 years last war as non Commissioned Officer



Michael Meyers to G Jay
}
man of good moral character & respectability



perhaps Ensign



C


121
William LappingHerkimer
Myers excellent education & friend to Government Lt
C


122
Asa WayHerkimer
Meyers highly recommended to him C Lt



☞ All that Follow Lts


129
Wm. M Thompson
Cornet or Ensigngood AH
A



Wm Neilson
very good Lieutenant AH
A


130
Robert LeRoy LivingstonManor
Lieutenant eligible   AH
A


132
William W Wands
Ltgood Ensign AH
A


133
Garret De BowN York
Tolerable Ensign   AH.
C


134
Joseph Kellogg
good Lieutenant   AH
B


137
Nicholas R Kirby
good Ensign perhaps Lt   AH
B


138
William A GilesNew York



good Ensign
}
AH


rather young

    

A


140
David Jones
good Lt   AH
A


141
Philip S. Schuyler
nephew of General Schuyler good Lieutenant   AH
A


142
William Gilliland
good Lieutenant   AH
A


144
Samuel Youngs   Lt
probably good Lt   AH
B


145
Thomas Ustick
good Lt   AH
A


146
Philip Cortlandt




Captains Continued


73
Justus B Smith
Otsego



78
Stephen Haynes
Coeyman Columbia or Rensselaer
2



Jeremiah Landon

1 Qr


121
William Lapping
Herkimer
Meyers


1
Andrew White Lt

1



105
Elhanon W Wheeler





34
Dutchess
1 - 2



Christopher Backus
NY
1. 2



Robert Heaton Jun
West Ches
1



Moses Foster
Troy
1



Jeremiah Haxton
Kinderhood
1



John Mc.Dougall Laurance
NY
1



William Coxe
NY
1 - 2



Rowland Colton
Cherry Valley
3


Lt col & majors



Michael G HoudinAlbanycapt in Massachusetts line upwards of 60
formerly in Hazens Regiment worthy man but too old & infirm   AH



15
Douw J Fondey
will only accept Majority




Saratoga CountyLt in old armyMajor in Militia



Van Vechten
}
military qualifications Attachment to the Governt
}
well intitled to a Captaincy AH


Sam B Bery


Sidney Bery


Governor Jay


Lt Gov Renselaer



Philip Schuyler






20
Bazaleel HoweCity of New York
writes ill




formerly an Officer in the army
not fit   AH




was in the Western army




26
John KeatingRensselaer County
for a Regimentcommands a Company of Artillerywould accept a MajorityDelegation of NY
Unworthy AH


150
James BennetCoyemensLt & Adjutant in late warRegt. of Militia
Nathaniel D Ogden See letter 78 & 79speaks well of him





William S SmithNew York
Candidate for a Commission in the 12 RegimentsOfficers   remained two of Election   hours in silence



19
Abijah HammondNYLt last War





Benjamin Walker





William TorreyCity of New YorkLt. in late army
no recommendation



99
William ShepherdEnsign & Adjutant last Warnow a Commission of Major under Massa
General Shepherd (his son) honest faithful would not wish to enter under rank of field officer



100
Palmer KadyLt last WarCaptain in late army now Major of Militia
General H Livingston Good Major if one appointed out of his Brigade



115
William Armstrong




116
Cristopher Hutton




147
Solomon Van Renssealernow eldest Capt of Dragoons
General Schuler prudence sobriety integrity & patriotismGov Jay strongly recomms




William Wilcox





Theodosius Fowler




Applicants Whose Names Were Transmitted by the Secretary at War


Nathaniel Pauding
Probably a good Lieutenant


John Treat Irving
Unknown


Timothy Shaler
Unworthy


William Moulton
Unworthy


Cornelius C Van Allen
Politics not good otherwise of fair character—expedient on the whole to make him Lieutenant



Garret J Staats
Unworthy


Ephraim Hunt
Same


Michael G Howdin
A deserving man but too old and infirm for active military service.


Kirkland
Unknown





Gerret Hellenback
}


Nicholas Hilton



sons of Mechanics probably tolerable Ensigns


Wilhelmus Ryckman
Unworthy





Prosper Brown
}


John Cuyler (surgeon)



Unknown


Dowe J Fonda
* Ensign and Adjutant last war—well intitled to a Captaincy—looks to a Majority





Volkert Dow
}


Samuel B Berry

   

* good second Lieutenant* The same


Christopher Backus
Brother in law of Governor Trumball—probably a good first Lieutenant


Bezaleel Howe
has been a Major in the army & looks to it again—is believed to be not fit for it





William Elsworth
}


Zanus Washbone



Unknown


John M D Laurance
* son of the Senator clever Young Man good Lieutenant


Robert Heaton Junior
* probably good Captain


George W Kirkland
Same


John Keating
Unworthy


Francis Drake
probably good second Lieutenant


Anthony A Rutgers
Unworthy


Harmanus P Schuyler
* propably good Captain


John Shipboy
Unworthy


Richard Baldwin
good Ensign


Richard L Walker
very violent Jacobin and ineligible


Fitch Hall
probably respectable Captain


John H Carr
pretty good second Lieutenant


Samuel Hoffman
probably the same


Adrian Kissam
* of good connection & character probably good Captain


Joseph C Cooper
* good Ensign





Andrew Van Voort  
}      


Alexander Macombe Jun*



good Ensigns





John Starns surgeon
}


John White


William B Peters


Rowland Colton



Unknown


Additional Names


Philip Church
* good Captain of Infantry


William Maurice Thompson
good Cornet or Ensign


William Neilson
* of good connection Education & sense good first Lieutenant



John W Patterson
* of good family character & spirit—will make a good Captain


Frederick N Hudson
* a good Lieutenant


Robert LeRoy Livingston
* good lieutenant





Jacob Mantius
}


Jacob C Ten Eyck



* good Ensigns


Jeremiah Landon
probably a good Captain well recommended


William W Wands
good second Lieutenant


Gerret De Bow
Tolerable Ensign


John Duer
* good Ensign


Joseph Kellogg
good Lieutenant


David Leavenworth surgeon
Pretty Well recommended


James De Hart
Not recommendable


Frederick A De Zeng
formerly in German service married & a Citizen



a good Captain of Horse


Warren Delancey
Native but formerly British Lieutenant a good Captain


Jacob C Ten Eyck
good Ensign


John Bleecker
pretty well recommended as Captain


Stephen Haynes
The same


John Terrill
* desirous of Lieutenancy in Artillery & probably worthy of it—would accept Lty of Infantry


Nicholas R Kirby
good second Lieutenant


William A Giles
* good Ensign


John McKenny
good surgeons Mate


David Jones
* good first Lieutenant


Thomas Trisdale
recommended as Capt but not sufficiently known


Philip S Schuyler
* nephew of General Schuyler promising young man worthy of a Lieutenancy


William Gilliland
* good Lieutenant


Andrew White
* served last war—worthy of a Captaincy & to be placed high up


Samuel Youngs
probably good first Lieutenant


Thomas Ustick
* a good first Lieutenant


Henry W Ludlow
* The same


Philip Cortlandt
* good Lieutenant


